NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2008-3260

                                  ROSS MILLIGAN,

                                                           Petitioner,

                                          v.

                        UNITED STATES POSTAL SERVICE,

                                                           Respondent.


      David Schlachter, Law Offices of David Schlachter, of Uniondale, New York,
argued for petitioner.

       Jane W. Vanneman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Jeanne E. Davidson, Director, Martin F. Hockey, Jr., Assistant
Director, and Meredyth Cohen Havasy, Trial Attorney.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3260


                                 ROSS MILLIGAN,

                                                     Petitioner,

                                          v.

                       UNITED STATES POSTAL SERVICE,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           NY0752060016-B-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, PLAGER, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED May 8, 2009                          /s/ Jan Horbaly
                                          Jan Horbaly, Clerk